MEMORANDUM OF DECISION.
Gerald Rich appeals from his conviction by a Superior Court jury (Penobscot County; Silsby, J.) of trafficking in prison contraband, 17-A M.R.S.A. § 757 (1977), and attempted escape, 17-A M.R.S.A. § 755 (1985). The defendant fails to establish any abuse of discretion by the presiding justice in denying defendant’s Motion to Dismiss for the State’s alleged discovery violation under M.R.Crim.P. 16, see State v. Reeves, 499 A.2d 130, 133 (Me.1985); in denying defendant’s Motions to Sever and for a Mistrial on the grounds that security measures at trial deprived the defendant of a fair trial, see State v. Cormier, 535 A.2d 913, 916 (Me.1987); and in reserving his ruling on defendant’s Motion in Limine until defendant testified at trial, see State v. Chapman, 496 A.2d 297, 302 (Me.1985). Furthermore, defendant was not denied his right to a speedy trial, see State v. Murphy, 496 A.2d 623, 627 (Me.1985); and, on the basis of the record evidence viewed in the light most favorable to the State, the jury rationally could find beyond a reasonable doubt every element of the crime charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.